In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                       Filed: September 24, 2021

* * * * * * * * * * * * *  *
EMILY MEACHAM and          *
CHRISTOPHER RYAN ST. ANDRE *
as co-administrators of the*
ESTATE OF JOEY LYNN BATES, *                               No. 19-0079V
                           *                               Special Master Sanders
         Petitioners,      *
                           *                               UNPUBLISHED
v.                         *
                           *
SECRETARY OF HEALTH        *                               Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *

William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for Petitioners;
Camille M. Collett, United States Dep’t of Justice, Washington, DC, for Respondent.

                 DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

         On January 16, 2019, Emily Meacham and Christopher Ryan St. Andre (“Petitioners”)
filed a petition for compensation pursuant to the National Vaccine Injury Compensation Program.2
42 U.S.C. §300aa-10 et seq. (2012). Petitioners alleged that the influenza vaccine Mr. Bates
received on October 6, 2017, caused him to suffer Guillain-Barré syndrome and death. See Pet. at


1
  The undersigned intends to post this Ruling on the United States Court of Federal Claims' website. This
means the Ruling will be available to anyone with access to the Internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this case,
the undersigned is required to post it on the United States Court of Federal Claims' website in accordance
with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion
of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
1, ECF No. 1. On April 6, 2021, the parties filed a stipulation, which the undersigned adopted as
her decision awarding compensation on April 7, 2021. (ECF No. 34).

         On June 11, 2021, Petitioners filed a motion for attorneys’ fees and costs. (“Fees App.”)
(ECF No. 39). Petitioners request total attorneys’ fees and costs in the amount of $57,514.92,
representing $49,205.40 in attorneys’ fees and $8,309.52 in attorneys’ costs. Fees App. at 1.
Pursuant to General Order No. 9, Petitioners have indicated that they have not personally incurred
any costs in pursuit of this litigation. Fees App. Ex. 3. Respondent responded to the motion on
June 25, 2021, stating that Respondent “is satisfied the statutory requirements for an award of
attorneys’ fees and costs are met in this case.” Resp’t’s Resp. at 2 (ECF No. 40). Petitioners did
not file a reply thereafter.

        This matter is now ripe for consideration.

   I.        Reasonable Attorneys’ Fees and Costs

         Section 15(e) (1) of the Vaccine Act allows for the Special Master to award “reasonable
attorneys' fees, and other costs.” § 300aa–15(e)(1)(A)–(B). Petitioners are entitled to an award of
reasonable attorneys' fees and costs if they are entitled to compensation under the Vaccine Act, or,
even if they are unsuccessful, they are eligible so long as the Special Master finds that the petition
was filed in good faith and with a reasonable basis. Avera v. Sec'y of Health & Human Servs., 515
F.3d 1343, 1352 (Fed. Cir. 2008). Here, because petitioners were awarded compensation pursuant
to a stipulation, they are entitled to a final award of reasonable attorneys’ fees and costs.

    It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 895. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

        a.      Hourly Rate

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, 2019, 2020, and 2021 can be accessed online.3

          Petitioners request the following rates for her counsel: for Mr. William Cochran, Jr.,
$377.00 per hour for work performed in 2018, $391.00 per hour for work performed in 2019,
$405.00 per hour for work performed in 2020, and $420.00 per hour for work performed in 2021;
for Mr. Michael McLaren, $484.00 per hour for work performed in 2020; and for Mr. Chris Webb,
$338.00 per hour for work performed in 2019 and $351.00 per hour for work performed in 2020.
The undersigned finds these rates to be reasonable and consistent with what these Black McLaren
et al. attorneys have previously been awarded for their vaccine program work and shall award them
herein.4

          b. Reasonable Number of Hours

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521 (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)).

        Upon review, the undersigned finds the overall hours billed to be reasonable. Counsel has
provided sufficiently detailed descriptions for the tasks performed and most appear reasonable in
the undersigned’s experience. Respondent also has not identified any particular entries as
objectionable Petitioners are therefore awarded final attorneys’ fees of $49,205.40.

          c. Attorney Costs

         Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioners request
a total of $8,309.52 in attorneys’ costs, comprised of acquiring medical records, the Court’s filing
fee, postage, travel expenses to meet with Petitioners, and work performed by Petitioners’ medical
expert, Dr. Shiva Natarajan. Petitioners have provided adequate documentation of all these
expenses, and they are reasonable in the undersigned’s experience. Accordingly, Petitioners are
awarded the full amount of costs requested.




3
    The Fee Schedules are available at http://www.uscfc.uscourts.gov/node/2914.
4
  Petitioners also request compensation for work performed by Ms. Jana Lamanna. Ms. Lamanna is a partner
at the Black McLaren firm who specializes in estate work. Ms. Lamanna is not a member of the bar of the
Court of Federal Claims. However, because she performed necessary estate work in this case and not
Vaccine Program work, she may receive attorney rates for her time. The rates billed by Ms. Lamanna are
equivalent to those billed by Mr. Cochran, presumably because they are both partners at the Black McLaren
firm. In the undersigned’s experience, these rates would be on the high side for estate work. However, due
to the minimal amount of time billed by Ms. Lamanna, the undersigned finds the total amount billed for her
work reasonable. If counsel intends to utilize Ms. Lamanna’s expertise more frequently in the future,
counsel should submit evidence to support Ms. Lamanna’s hourly rates as reasonable for estate work.
         II.    Conclusion

        In accordance with the Vaccine Act, 42 U.S.C. §15(e) (2012), the undersigned has
reviewed the billing records and costs in this case and finds that Petitioners’ request for fees and
costs is reasonable. Based on the above analysis, the undersigned finds that it is reasonable to
compensate Petitioners and their counsel as follows:

    Attorneys’ Fees Requested                                             $49,205.40
    (Reduction to Fees)                                                        -
    Total Attorneys’ Fees Awarded                                         $49,205.40

    Attorneys’ Costs Requested                                            $8,309.52
    (Reduction of Costs)                                                      -
    Total Attorneys’ Costs Awarded                                        $8,309.52

    Total Attorneys’ Fees and Costs                                       $57,514.92


       Accordingly, the undersigned awards a lump sum in the amount of $57,514.92,
representing reimbursement for Petitioners’ attorneys’ fees and costs, in the form of a check
payable to Petitioners and their attorney, Mr. William Cochran, Jr.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.5

                IT IS SO ORDERED.

                                                         s/Herbrina D. Sanders
                                                         Herbrina D. Sanders
                                                         Special Master




5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.